                           IN THE UNITED STATES DISTRICT COURT                                12/14/2018
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                                                                          S/J.Vasquez
                                     Harrisonburg Division


  JOHN DOE 4, by and through his next friend,
  NELSON LOPEZ, on behalf of himself and all
  persons similarly situated,                        Civil No. 5:17-cv-00097-EKD/JCH
                                                     Judge Elizabeth K. Dillon
                  Plaintiffs,

  v.

  SHENANDOAH VALLEY JUVENILE
  CENTER COMMISSION,

                  Defendant.


                                                ORDER

          This matter comes before the Court on the joint request of the Plaintiffs, to which

  Defendant has consented, for a continuance of the bench trial previously set to commence herein

  on December 17, 2018, in place of which the Parties propose a modified interim Scheduling

  Order, the terms of which are set forth below. The Court, upon due consideration following

  consultation with counsel, finds that good cause for the relief requested has been shown and

  therefore should be GRANTED.

          Accordingly, the Court, having reset the date of trial from December 17, 2018, to the

  placeholder date of January 31, 2019—see ECF Docket No. 175—hereby orders that the Parties

  shall proceed from the date of this Order through the new trial date as follows:

       1. Trial will be continued until January 31, 2019, during which time Plaintiffs will be able
          to assess the viability of substituting in a new class representative (“John Doe 5”) to
          pursue a claim of constitutionally inadequate mental health care (Count II of the Second
          Amended Complaint).

       2. If no new class member with a viable mental health care claim is identified by January
          31, 2019, Plaintiffs will withdraw and voluntarily dismiss their excessive
          force/restraints/isolation claims, subject to such class notice as may be required, and the



Case 5:17-cv-00097-EKD-JCH Document 178 Filed 12/14/18 Page 1 of 2 Pageid#: 4672
        case shall be dismissed, each party to bear its own costs, subject to the Plaintiffs’ right to
        challenge the Court’s ruling granting summary judgment on Doe 4’s mental health care
        claim on appeal.

     3. Relevant evidence regarding the mental health care claim may include testimony
        regarding the impact of physical force, restraint, and/or room confinement on youth.

     4. If Plaintiffs identify a new class representative by January 31, 2019, the parties will
        submit an order to the Court allowing Plaintiffs to file a Third Amended Complaint by
        February 15, 2019.

     5. The parties may engage thereafter in the following limited discovery, to be completed
        within 60 days of the filing of the Third Amended Complaint:

            a. No new expert testimony will be designated, with the exception of a
               psychological evaluation of John Doe 5 by Dr. Lewis and/or testimony from John
               Doe 5’s clinician, Dr. Kane, and Dr. Gorin/Dr. Rife regarding the behavioral
               incidents involving, and evaluation and mental health services provided to, John
               Doe 5 at the Center;

            b. The parties may exchange interrogatories and requests for production of
               documents, but only regarding information related to John Doe 5;

            c. Plaintiffs may depose John Doe 5’s clinician, case manager, psychologist, Dr.
               Kane, and any SVJC staff member who was personally engaged in any incident of
               physical force, restraint, or seclusion involving John Doe 5, but only regarding
               information related to John Doe 5;

            d. Defendant may depose John Doe 5 and, if it deems necessary, Dr. Lewis.

     6. The parties will work with the Court to develop a scheduling order that allows for a
        suitable period to brief and argue dispositive motions following the completion of
        discovery and prior to trial.

        Entered: December 14, 2018.

                                               /s/ Elizabeth K. Dillon
                                               Elizabeth K. Dillon
                                               United States District Judge




                                                  2

  4822-2652-1218.1
Case  5:17-cv-00097-EKD-JCH Document 178 Filed 12/14/18 Page 2 of 2 Pageid#: 4673
